Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 10 February 1814
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My dear Sister
Quincy Febry 10th 1814

with the middle finger of my right hand bound up with a , which you know is very soar, I attempt to write you a few lines. altho they will be a detail of sickness and sufferings. For a fortnight past, my best Friend has been confined to his Chamber, a circumstance which has not taken place before for more than twenty years. he took a violent cold at the commencement of Sleighing, by going into Boston, and then walking upon the Snow. a voilent cough stayd upon his Lungs and a fever was threatned, an Emetic and other medicine, have been blessd to his recovery, so far as to almost remove the cough and restore him again to his usual health. altho time must be given to recover strength, which cannot long be looked for, in us, who have nearly measured the span of Life.
On Sunday weeke, being a very pleasant day your son came out, and past the day with us; we were much rejoiced to see him, and to find him as comfortable as he was, a suffererer he is; and always must be, which affords but poor consolation to Life. I wish he had more leisure to muse himself and a kind companion to aid him.I got down stairs and dinned with him that day and rode out in a close Sleigh since which day I have been confined. I was suddenly taken in the coming a few days after with a sick Stomach and began about nine in the Evening to puke. it continued untill six in the morning by intervals, and weakened me much—
I am now distresst with a rheumatick affection under my left Ribs, and upon my Hip bone. it is attended with much soarness and pain. I have had it flying over me ever me in different parts of my Body ever since I was first sick. patience and Submission, humility and gratitude; are virtues which I must put in Requisition. I hope I shall not be found wanting.
I do not feel well enough to enter into a political Argument with your household, I will however inclose them a news paper and doubt not they will have candour enough to read the debates, altho not their own creed. I would also recommend to them mr Holmes’s and mr Fullers Speeches in our own Senate.
If worth is what they seek, it cannot be so well exemplifid as by reading both Sides of a Question, and then judging for themselves—I wish we may never has as president a Man of more turbulent passions, more ambitious views, or more Selfish projects, than the one who now presides— may his Success have the honor and interests of the country as much at Heart, and we shall have no essential rights sacrificed. I believe mr Madison to be what Pope called the noblest work of God, an honest Man
Yesterday altho I could not go below stairs I had mr and mrs Harrod & my Son and daughter to dine with us—Mrs Adams has recoverd her health altho she is not yet quite healed—and my Boy whom I weaned is nicely having cut one tooth, mrs  J Greenleaf whom you inquire after & Lucy were here this week—and are very well. the dr and mrs Welch & miss Baily made me a visit on Monday with her Lively little nut brown Maid. she is a lovely Babe and mrs Baily looks as happy, as every woman ought, who has a kind good husband and no perplexing cares to vex them—poor Leonard White, what a sad thing for a man to have a Nantipa? who could have thought that the mild d. d. n should become a vixen?
You and I my dear Sister have gone through a long Life— with as few Rubs of a matrional nature as falls to the Lot of Humanity. I do not pretend to claim the flick, for I have some times insisted upon my own way and my own opinion, and some times yealded Silently!
You know all this, who is always in the right? Yet after half a century, I can Say my first choice would be the same if I again had youth, and opportunity to make it—tell my dear Neice to look out well. the die once cast, there is no retreat, untill death.
How do you think the dr has Served me, made me Rub my side and hip with camphorated spirit and tincture of flies, untill I can Scarcely move—so what with one, and the other I am finely done over.
Caroline is gone to Boston to ordination, and from thence is going to make a visit to mrs Guile at Newton. She was loth to leave me, but so much Sickness as we have had requires some relaxation.
Adieu my dear sister you see I am not in the lowest spirits tho free of pain.Your sister most / tenderly
